Case 2:19-cr-01715-RB Document 48 Filed 03/03/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT yyitep FILED | _—
LAS CRUCES, NEW MEXICO

ZA aR ~3 020

FOR THE DISTRICT OF NEW MEXICO

UNITES STATES OF AMERICA, MITCHELL R. ELFERS
CLERK OF COURT -
Plaintiff,
Vs. Case No. CR 19-1715 RB

JAMES CHRISTOPHER BENVIE ,

Defendant.

JURY TRIAL QUESTIONS SUBMITTED BY JURORS
Case 2:19-cr-01715-RB Document 48 Filed 03/03/20 Page 2 of 3
UNITED STATES DISTRICT COURT

FOR THE
DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

Plaintiff,

V.
NO. CR 19-1715 RB

JAMES CHRISTOPHER BENVIE,

Defendant (s),

NOTE FROM THE JURY

YOUR HONOR,

i. LA the Samet ndec the dpi tm A Ihe
Ana), Snot "U.S. Border Pol" gl
‘Roce Pade * Carty the Same Wweigiat :

18 alee Lobirl tnd ‘(de [aol oe
Loon” hike cyprig B fe come

AGES .
Vly. Ged
7 3:55pm

 

 

Dated at Las Cruces on 3 | 3 | lo LO .Time: 3 ‘ | “ OT™

 

 

|

= OF —_ if

FLO
Case 2:19-cr-01715-RB Document 48 Filed 03/03/20 Page 3 of 3
UNITED STATES DISTRICT COURT

FOR THE
DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,
Plaintiff,

NO. CR 19-1715 RB
JAMES CHRISTOPHER BENVIE,
Defendant (s),
NOTE FROM THE JURY

 

YOUR HONOR,

We have Cached avacdt w~fhes
OiNa

 

 

 

 

 

 

 

Dated at Las Cruces on 3| 2,| LL20 Time: 3.Y ,

“
6
3

 

E OF FOREPERSON
